Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Kirstin Stoll-DeBell, Reg. # 43,164 on 09/24/2021.

Claims 1, 14, 18, 19, 22 and 23 are amended herein.
Claims 12 and 13 are cancelled herein.

1. 	(Currently Amended) A method for displaying an emoji reply, comprising:
	popping up an emoji box on a chat interface upon detecting a first predetermined operation performed by a first participating user on a target chat message on the chat interface, the emoji box including a set of emoji;
	receiving a first emoji selected by the first participating user from the set of emoji, 
	receiving first instruction information returned by the server in response to the emoji reply request; 
	displaying first emoji reply information on the target chat message in accordance with the first instruction information: 
when no other users have replied to the target chat message with the first emoji,; 
when a number of users who have replied to the target chat message with the first emoji is at or below a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of the number of users who have replied to the target chat message with the first emoji; and 
when a number of users who have replied to the target chat message with the first emoji exceeds a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of a number of users within the predetermined threshold and prompt information to represent one or more number of users that exceed the predetermined threshold, and at least one hidden user label is displayed on the chat interface upon detecting a second predetermined operation is performed by a participating user on the prompt information.

2. 	(Original) The method of claim 1, further comprising:
	sending an emoji reply withdrawal request to the server upon detecting an operation performed by the first participating user on the target chat message to withdraw 
	receiving second instruction information returned by the server in response to the withdrawal request; and
	deleting the first user label, or the first user label and the first emoji, on the target chat message in accordance with the second instruction information.

3. 	(Previously Presented) The method of claim 2, wherein deleting the first user label, or the first user label and the first emoji, on the target chat message in accordance with the second instruction information further comprises:
	deleting the first user label and the first emoji on the target chat message, when the first participating user is the only user who has replied with the first emoji; and
	deleting the first user label on the target chat message, when there is at least one participating user, other than the first participating user, who has replied with the first emoji.

4. 	(Original) The method of claim 1, further comprising:
	popping up the emoji box again upon detecting that the first participating user performs the first predetermined operation on the target chat message again;
	receiving a second emoji selected by the first participating user from the set of emoji; and
	determining that the first participating user performs an operation on the target chat message to withdraw the first emoji reply when the first emoji is consistent with the second emoji.

5. 	(Original) The method of claim 1, further comprising:
	determining that the first participating user performs an operation on the target chat message to withdraw the first emoji reply upon detecting that the first participating user clicks the first user label or an area where the first user label is located.

6. 	(Original) The method of claim 1, further comprising:
	determining a form in which the first emoji reply information is to be displayed on the target chat message based on a number of users who have replied with the first emoji.

7. 	(Original) The method of claim 1, further comprising:
	displaying the first emoji reply information in a bubble associated with the target chat message.

8.	(Original) The method of claim 1, further comprising:
	receiving third instruction information from the server for instructing to display second emoji reply information on the target chat message, the second emoji reply information including a second emoji and a second user label corresponding to a second participating user; and
	displaying the second emoji reply information on the target chat message in accordance with the third instruction information.

9. 	(Original) The method of claim 8, further comprising, when the target chat message 
	receiving a new message notification sent by the server; and
	prompting the first participating user to view the second emoji reply information in accordance with the new message notification.

10. 	(Previously Presented) The method of claim 8, further comprising, prior to displaying the second emoji reply information on the target chat message in accordance with the third instruction information:
	determining whether the first emoji and the second emoji are consistent with each other,	wherein displaying the second emoji reply information on the target chat message in accordance with the third instruction information is performed when the first emoji and the second emoji are not consistent with each other.

11. 	(Previously Presented) The method of claim 10, further comprising, when the first emoji and the second emoji are consistent with each other:
	combining the first emoji reply information and the second emoji reply information, and displaying the combined emoji reply information on the target chat message, the combined emoji reply information including the first emoji, the first user label, and the second user label.

12. 	(Cancelled).

13. 	(Cancelled).

14. 	(Currently Amended) A method of displaying an emoji reply, comprising:
	receiving an emoji reply request from a terminal device, the emoji reply request being triggered and transmitted by the terminal device when receiving a first emoji selected by a first participating user from a set of emoji in an emoji box, the emoji box being popped up when the first participating user performs a first predetermined operation on a target chat message on a chat interface;
	determining each participating user in a conversation to which the target chat message belongs based on the emoji reply request, and establishing a binding relationship among a user identifier of the first participating user, an emoji identifier of the first emoji, and a message identifier of the target chat message; and
	sending first instruction information to a terminal device :[[,]] 
when no other users have replied to the target chat message with the first emoji, the first emoji reply information includes;
when a number of participating users who have replied to the target chat message with the first emoji is at or below a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of the number of users who have replied to the target chat message with the first emoji; and 
when a number of users who have replied to the target chat message with the first emoji exceeds a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of a number of users within the predetermined threshold and prompt information to represent one or more number of users that exceed the predetermined threshold, and at least one hidden user label is displayed on the chat interface upon detecting a second predetermined operation is performed by a participating user on the prompt information.


15. 	(Original) The method of claim 14, further comprising:
	determining a third participating user sending the target chat message; and
	sending a new message notification to a terminal device corresponding to the third participating user, for instructing the terminal device to prompt the third participating user to view the first emoji reply information.

16. 	(Original) The method of claim 14, further comprising:
	receiving an emoji reply withdrawal request from the terminal device, the withdrawal request being triggered by the terminal device when receiving an operation performed by the first participating user on the target chat message to withdraw the first emoji reply;
	releasing the binding relationship among the user identifier of the first participating user, the emoji identifier of the first emoji, and the message identifier of the target chat message in accordance with the withdrawal request; and
	sending second instruction information to the terminal device corresponding to each participating user, for instructing the corresponding terminal device to delete the first 

17. 	(Original) The method of claim 14, further comprising:
	determining the first participating user as a user sending the target chat message; and
	sending a new message notification to a terminal device corresponding to the first participating user only, for prompting the user sending the target chat message to view the first emoji reply information.

18. 	(Currently Amended) An apparatus for displaying an emoji reply, comprising[[:]] a processor configured to control:
an emoji providing module configured to pop up an emoji box on a chat interface upon detecting a first predetermined operation performed by a first participating user on a target chat message on the chat interface, the emoji box including a set of emoji;
an emoji reply processing module configured to receive a first emoji selected by the first participating user from the set of emoji, and send an emoji reply request to a server;
a first receiving module configured to receive first instruction information returned by the server in response to the emoji reply request; and
an emoji reply displaying module configured to display first emoji reply information on the target chat message in accordance with the first instruction information:
when no other users have replied to the target chat message with the first emoji, the first emoji reply information includes the first emoji and a first user label ; 
when a number of users who have replied to the target chat message with the first emoji is at or below a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of the number of users who have replied to the target chat message with the first emoji; and 
when a number of users who have replied to the target chat message with the first emoji exceeds a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of a number of users within the predetermined threshold and prompt information to represent one or more number of users that exceed the predetermined threshold, and at least one hidden user label is displayed on the chat interface upon detecting a second predetermined operation is performed by a participating user on the prompt information.

19.	(Currently Amended) An apparatus for displaying an emoji reply, comprising[[:]] a processor configured to control:
	a receiving module configured to receive an emoji reply request from a terminal device, the emoji reply request being triggered and transmitted by the terminal device when receiving a first emoji selected by a first participating user from a set of emoji in an emoji box, the emoji box being popped up when the first participating user performs a first predetermined operation on a target chat message on a chat interface;
	a processing module configured to determine each participating user in a conversation to which the target chat message belongs based on the emoji reply request, and establish a binding relationship among a user identifier of the first participating user, 
	a sending module configured to send first instruction information to a terminal device :[[,]] 
when no other users have replied to the target chat message with the first emoji, the first emoji reply information includes;
when a number of participating users who have replied to the target chat message with the first emoji is at or below a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of the number of users who have replied to the target chat message with the first emoji; and 
when a number of users who have replied to the target chat message with the first emoji exceeds a predetermined threshold, the first emoji reply information includes the first emoji and a user label for each of a number of users within the predetermined threshold and prompt information to represent one or more number of users that exceed the predetermined threshold, and at least one hidden user label is displayed on the chat interface upon detecting a second predetermined operation is performed by a participating user on the prompt information.

20. 	(Original) A terminal device, comprising:
	at least one processor and a memory communicatively connected to the at least one processor,


21. 	(Original) A server, comprising:
	at least one processor and a memory communicatively connected to the at least one processor,
	wherein the memory stores instructions executable by the at least one processor, and the instructions are configured to implement the method for displaying an emoji reply according to claim 14.

22. 	(Currently Amended) A non-transitory computer readable storage medium, storing computer instructions configured to cause a computer to implement the method for displaying an emoji reply according to claim 1.

23. 	(Currently Amended) A non-transitory computer readable storage medium, storing computer instructions configured to cause a computer to implement the method for displaying an emoji reply according to claim 14.


Reasons for Allowance

Claims 11-11 and 14-23 are allowed.

The closest cited prior art of record are Chaudhri et al. (“Chaudhri”, US 2017/0336926 A1) and Brillon et al. (“Brillon”, US 2007/0247979 A1).  Chaudhri teaches a chat graphical user interface for displaying an emoji reply on the target chat message; Brillon teaches the “more” prompt link for displaying the hidden information.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145